Citation Nr: 1132258	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  10-46 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss in the left ear.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hearing loss in the right ear. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to December 1945. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which continued the Veteran's noncompensable rating for his service-connected hearing loss in the left ear and determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for hearing loss in the right ear. 

In an October 2010 statement of the case (SOC), the RO reopened the claim of entitlement to service connection for hearing loss in the right ear, but denied the claim on the merits. The Board, however, must initially determine whether the Veteran has submitted new and material evidence sufficient to reopen the previously denied claim of service connection. See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened; there is no prejudice to the Veteran's ability to present the case when the Board addresses the issue of whether the claim should be reopened rather than addressing the reopened claim on the merits. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). The Board has therefore listed the issue for hearing loss in the right ear on the title page accordingly.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West Supp. 2010).

The issue of whether clear and unmistakable error (CUE) was made in a January 2010 rating decision was raised by July 2011 informal hearing presentation (IHP).  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). As the Board does not have jurisdiction over it, it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record demonstrates that, at its most limited, the Veteran's service-connected hearing loss in the left ear was manifested by no more than Level III hearing acuity.

2.  The claim of entitlement to service connection for hearing loss in the right ear was denied in a January 2007 rating decision.

3.  The evidence received since the January 2007 rating decision was not submitted prior to the expiration of the appeal period, and does not include official service department records or relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hearing loss in the right ear.  


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for hearing loss in the left ear have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2010).  

2. The January 2007 rating decision denying entitlement to service connection for hearing loss in the right ear is final. 38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

3. New and material evidence has not been submitted since the January 2007 rating decision, and the claim of entitlement to service connection for hearing loss in the right ear is not reopened. 38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an August 2009 letter. In this letter, VA informed the Veteran that in order to substantiate a claim for entitlement to service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions. Additionally, the Veteran was informed that in order to substantiate a claim for an increased evaluation for his service-connected disability, the evidence must show that such a disability has worsened.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. The letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

VCAA notice must also include the bases for the denial in the prior decision and VA must respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006). The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied. See Evans v. Brown, 9 Vet. App. 273, 282 (1996) (holding evidence is material if it is relevant to and probative of an issue that was a specified basis for the last final disallowance). In the August 2009 letter, the Veteran was apprised of the basis for the denial in the prior decision and the information necessary to reopen the claim of entitlement to service connection for hearing loss in the right ear.   

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, the August 2009 letter also included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010). In connection with the current claims on appeal, VA has obtained the Veteran's January 2004 private audiological report and VA outpatient treatment records from September 2007 to August 2010. 

Attempts have been made to obtain the Veteran's service treatment records; however, in a December 2006 memorandum, a formal finding on the unavailability of such records was made. The Veteran has been advised of the RO's unsuccessful efforts and has been requested to send any pertinent records he has in his possession. He submitted a November 2006 personal statement noting that he has no service treatment records available to submit. The Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran was provided a September 2010 VA examination in connection with his claim of entitlement to a compensable evaluation for hearing loss in the left ear. The VA examiner reviewed the Veteran's claims file, noted his medical history, and recorded pertinent examination findings. The Board notes that the VA examination report is probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Veteran was also provided a July 2007 VA examination in connection with his claim of entitlement to service connection for hearing loss in the right ear.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal. The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

A. Hearing Loss in the Left Ear

In a June 2009 personal statement, the Veteran requested consideration for his service-connected disability, then in a July 2009 personal statement, he requested hearing aids for his hearing loss disability. The Veteran asserts that a compensable rating is warranted for his service-connected hearing loss in the left ear.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West Supp. 2010). Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings. 38 C.F.R. § 4.2 (2010); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule, under Diagnostic Code 6100, provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. See 38 C.F.R. § 4.85 (2010).

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. Id.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. See 38 C.F.R. § 4.86(a) (2010).  Each ear is to be evaluated separately. When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. See 38 C.F.R. § 4.86(b) (2010).  

The Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During the pendency of this appeal, the Veteran was afforded a VA audiological examination in September 2010. Audiological testing performed showed the following puretone thresholds in the left ear:



HERTZ



1000
2000
3000
4000
LEFT
40
55
70
85

His average puretone threshold was 63 decibels and speech recognition score was 84 percent in the left ear.      

Based upon the results of the VA audiological examination, a Roman numeral III is derived for the left ear from Table VI of 38 C.F.R. § 4.85.  Applying this numeral designation for the left ear, and a Level I hearing acuity Roman numeral designation for the nonservice-connected right ear hearing loss, to Table VII results in a noncompensable rating for left ear hearing impairment.  38 C.F.R. §§ 3.383, 4.85(f), (h) (2010). Because this is the only audiometric evaluation dated during the appeal period, there is no basis in the schedule for a compensable rating for the Veteran's hearing loss in the left ear. 38 C.F.R. § 4.85 (2010).

The Board has considered the Veteran's statements that his hearing loss in the left ear is worse, as evidenced by his need for hearing aids, and acknowledges that he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994). He is not, however, competent to identify a specific level of his hearing loss disability according to the appropriate diagnostic code. In this case, such competent evidence concerning the most recent nature and extent of the Veteran's hearing loss in the left ear has been provided in the September 2010 VA examination report. As such, the Board finds this record to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

The Board acknowledges the Veteran's representative's request, in the July 2011 IHP, that the claim of entitlement to a compensable evaluation for hearing loss in the left ear be stayed until the issue of service connection for hearing loss in the right ear is adjudicated. The Board finds that these issues are not inextricably intertwined, thus a temporary stay will not be imposed on processing the claim on appeal.   

Moreover, the Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If so, then the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating. Id.  

In this case, the schedular evaluation is not inadequate. The noncompensable evaluation currently assigned provides for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hearing loss in the left ear, and the evidence of record does not demonstrate other related factors. Accordingly, a referral for consideration of an extraschedular rating for the service-connected disability on appeal is not warranted.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for entitlement to a compensable evaluation for the Veteran's service-connected hearing loss in the left ear and the benefit-of-the-doubt rule is not applicable. See 38 U.S.C.A. § 5107(b) (2010); Gilbert, 1 Vet. App. at 55.

B. Hearing Loss in the Right Ear 

The Veteran seeks to reopen his service connection claim for hearing loss in the right ear. In the January 2007 rating decision, the RO denied the claim of entitlement to service connection for hearing loss in the right ear as the evidence showed that his disability was less likely than not related to his military acoustic trauma and most likely related to presbycusis. This decision was not appealed and thus subsequently became final. 38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010). 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim. If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record. 38 U.S.C.A. §§ 5108, 7105 (West Supp. 2010); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2010).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. Such evidence received prior to the expiration of the appeal period or prior to the appellate decision, if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2010). In addition, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as opposed to adjudicating the matter as a claim to reopen on the basis of new and material evidence. 38 C.F.R. § 3.156(c) (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the appellant's claim on any basis. Evans, 9 Vet. App. at 273. This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

The evidence of record at the time of the January 2007 rating decision included a January 2004 private audiological report, September 2006 and November 2006 personal statements from the Veteran, and January 2007 VA examination report. 

The evidence received after the expiration of the appeal period for January 2007 rating decision includes a July 2009 personal statement from the Veteran, via a VA Form 21-4138, September 2010 VA examination report, VA outpatient treatment records from September 2007 to August 2010, November 2010 substantive appeal, via a VA Form 9, and July 2011 informal hearing presentation (IHP) from the Veteran's representative. 

All of the evidence received after the expiration of the appeal period for the January 2007 rating decision was not previously submitted to VA; however, is redundant of evidence already of record as it confirms the Veteran's diagnosis of hearing loss in the right ear and fails to show a link between the Veteran's disability and his military service. Specifically, the VA outpatient treatment records were associated with the claims file in 2010 and do not provide any evidence of treatment or complaints with regard to the Veteran's hearing loss and the September 2010 VA examination report confirms the Veteran's diagnosis of hearing loss in the right ear. In addition, the Veteran's July 2009 personal statement and November 2010 substantive appeal reiterate his contention that hearing loss is due to in-service acoustic trauma, and the July 2011 IHP reiterates that such trauma has been conceded by the RO.  

To the extent that the September 2010 VA examination did not offer a nexus with respect to the Veteran's right ear hearing loss and his military service, it is noted that this examination was conducted to determine the severity of the Veteran's left ear hearing loss.  Indeed, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  See 38 C.F.R. § 3.159(c).

The Board finds that the new evidence was not submitted prior to the expiration of the appeal period, and does not include official service department records or relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hearing loss in the right ear. Given the foregoing, the Board finds that the newly submitted evidence to not be new and material; therefore, the Veteran's service connection claim for hearing loss in the right ear is not reopened and the benefit-of-the-doubt rule is not applicable. 38 U.S.C.A. §§ 5107(b), 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2010).


ORDER

Entitlement to a compensable evaluation for hearing loss in the left ear is denied.

As new and material evidence has not been submitted, the appeal to reopen the issue of entitlement to service connection for hearing loss in the right ear is denied.  





____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


